Appeal from a judgment of the Supreme Court (Teresi, J.), entered in August 26, 2002 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as moot.
Petitioner, an inmate at Clinton Correctional Facility in Clinton County, made a request under the Freedom of Information Law (Public Officers Law art 6) for any information relating to his parole revocation hearing, held March 26, 1993. After petitioner was provided with the requested material, Supreme Court granted respondent’s motion to dismiss the petition as moot. We agree that the matter is moot and, in the absence of any exception to the mootness doctrine, Supreme Court’s determination will not be disturbed (see Matter of Sills v New York State Div. of State Police, 248 AD2d 920, 921 [1998]). To the extent that petitioner is currently seeking information that was not requested in his original application, he has failed to exhaust his administrative remedies (see Matter of Almodovar v Altschuller, 232 AD2d 700 [1996]; see also Public Officers Law § 89 [4] [a], [b]).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ. Ordered that the judgment is affirmed, without costs.